            Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 1 of 29




                United States District Court for the District of Columbia

United States of America                                        *

          v.                                                    *                       No. 1:21-CR-00032-DLF-1

Guy Wesley Reffitt                                              *

     Defendant’s Response in Opposition to Government’s Motion Seeking
       Detention and Defendant’s Memorandum of Law and Factors for
             Consideration in Support of Release on Conditions

                                                    Table of Contents

Response in Opposition to Government’s Motion Seeking Detention ......................... 1

Memorandum of Law in Support of Release ................................................................ 3

Factors for Consideration in Support of Release on Conditions .............................. 11

Conclusion .................................................................................................................... 13

Points and Authorities................................................................................................. 14

Certificate of Service.................................................................................................... 16

Appendix ..........................................................................................................................

      Response in Opposition to Government’s Motion Seeking Detention

          Defendant Guy Wesley Reffitt objects and opposes the government’s proposed

detention. Doc. 10. He requests a hearing to consider his release on conditions. 18

U.S.C. § 3142(f); Loc. Cr. R. 47(f). In support he states:

          1.        He has been held in custody, since January 19, 2021. Doc. 5.

          2.        A third party custodian has been proposed to Pretrial Services and the

government.

          3.        Witnesses will testify providing context for the allegation in Count

Three of the Indictment, which is why the government has proposed detention.
          Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 2 of 29




         4.    Generally, the government has not been seeking detention for other

defendants, who have been charged with the same offenses alleged in Counts One

and Two.

         5.    Testimony will clarify that no force was used or attempted, regardless

of the government’s claim otherwise.

         6.    The government has already seized all firearms.

         7.    In   part,   the   government      has   relied   on   generalization,

mischaracterization, and exaggeration. Doc. 10 at 4 n1, 14 – 17; compare App’x 1 –

2; see also https://texasthreepercenters.org/; https://www.ttpsecurity.org/ (Last

accessed Mar. 14, 2021).

         8.    The government has relied on bragging. Doc. 10 at 2, 13.

         9.    The government has also relied on comments in the news media. Id. at

16 n8.

         10.   Accordingly, the Court should be extremely skeptical of believing just

anything posted on the internet, bragging, and comments in the news media,

         11.   Of course, none of such things are under oath.

         12.   In addition, while some publishers and broadcasters take their First

Amendment responsibilities seriously, others might simply exploit vulnerable people.

         13.   The government has had Guy detained for almost two months.

         14.   While in the government’s custody and care, Guy had to be hospitalized

for three days in intensive care, because he was not given his prescribed medication.

         15.   Guy’s family, whom the government claims to be protecting, could not

                                           2
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 3 of 29




even find out anything about where he was or whether he was okay.

      16.    Not only do they still care, but they still love Guy.

      Accordingly, Guy and his family propose conditions of release that will

reasonably assure his appearance and the safety of everyone, including Guy. See

Factors for Consideration, infra at #.


                  Memorandum of Law in Support of Release

      The United States Code provides for release or detention of a defendant

pending trial. 18 U.S.C. § 3142.

      In fact, a judicial officer must order pretrial release on personal recognizance,

or upon execution of an unsecured appearance bond, subject to the condition that the

person not commit a crime during release, and subject to cooperation in the collection

of a DNA sample, if authorized pursuant to 42 U.S.C. § 14135a; 1 unless the judicial

officer determines that such release will not reasonably assure the appearance of the

person as required or will endanger the safety of any other person or the community.

18 U.S.C § 3143(b).

      Even if a judicial officer determines that release pursuant to section 3142(b)

will not reasonably assure the appearance of the person, or that it will endanger the

safety of any other person or the community, section 3142(c) requires a judicial officer

to order the pretrial release of the person:



1Section 14135a was editorially reclassified as section 40702 of Title 34, Crime
Control and Law Enforcement.

                                           3
           Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 4 of 29




            (A) subject to the condition that the person not commit a Federal, State, or
          local crime during the period of release and subject to the condition that the
          person cooperate in the collection of a DNA sample from the person if the
          collection of such a sample is authorized pursuant to section 3 of the DNA
          Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a); 2 and
            (B) subject to the least restrictive further condition, or combination of
          conditions, that such judicial officer determines will reasonably assure the
          appearance of the person as required and the safety of any other person and
          the community, which may include the condition that the person—
                   (i) remain in the custody of a designated person, who agrees to assume
                supervision and to report any violation of a release condition to the
                court, if the designated person is able reasonably to assure the judicial
                officer that the person will appear as required and will not pose a danger
                to the safety of any other person or the community;
                  (ii) maintain    employment,     or,    if   unemployed,   actively   seek
                employment;
                  (iii) maintain or commence an educational program;
                  (iv) abide by specified restrictions on personal associations, place of
                abode, or travel;
                  (v) avoid all contact with an alleged victim of the crime and with a
                potential witness who may testify concerning the offense;
                  (vi) report on a regular basis to a designated law enforcement agency,
                pretrial services agency, or other agency;
                  (vii) comply with a specified curfew;
                  (viii) refrain from possessing a firearm, destructive device, or other
                dangerous weapon;
                  (ix) refrain from excessive use of alcohol, or any use of a narcotic drug
                or other controlled substance, as defined in section 102 of the Controlled
                Substances Act (21 U.S.C. § 802), without a prescription by a licensed
                medical practitioner;
                  (x) undergo available medical, psychological, or psychiatric treatment,
                including treatment for drug or alcohol dependency, and remain in a
                specified institution if required for that purpose;
                  (xi) execute an agreement to forfeit upon failing to appear as required,
                property of a sufficient unencumbered value, including money, as is


2 Ibid.


                                              4
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 5 of 29




              reasonably necessary to assure the appearance of the person as
              required, and shall provide the court with proof of ownership and the
              value of the property along with information regarding existing
              encumbrances as the judicial office may require;
                 (xii) execute a bail bond with solvent sureties; who will execute an
              agreement to forfeit in such amount as is reasonably necessary to assure
              appearance of the person as required and shall provide the court with
              information regarding the value of the assets and liabilities of the surety
              if other than an approved surety and the nature and extent of
              encumbrances against the surety's property; such surety shall have a
              net worth which shall have sufficient unencumbered value to pay the
              amount of the bail bond;
                (xiii) return to custody for specified hours following release for
              employment, schooling, or other limited purposes; and
                (xiv) satisfy any other condition that is reasonably necessary to assure
              the appearance of the person as required and to assure the safety of any
              other person and the community.

A judicial officer must not impose a financial condition that results in pretrial

detention. 18 U.S.C § 3142(c)(2).

      Only if after a hearing to determine whether any condition or combination of

conditions set forth in subsection (c) will reasonably assure the appearance of such

person and the safety of any other person and the community, the judicial officer finds

that no condition or combination of conditions will do so, is the judicial officer required

to order the detention of a person before trial. 18 U.S.C § 3142(e).

      At the hearing the judicial officer shall consider the available information

concerning:

           (1) the nature and circumstances of the offense charged, including whether
         the offense is a crime of violence, a violation of section 1591, a Federal crime
         of terrorism, or involves a minor victim or a controlled substance, firearm,
         explosive, or destructive device;
           (2) the weight of the evidence against the person;

                                            5
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 6 of 29




           (3) the history and characteristics of the person, including—
             (A) the person's character, physical and mental condition, family ties,
           employment, financial resources, length of residence in the community,
           community ties, past conduct, history relating to drug or alcohol abuse,
           criminal history, and record concerning appearance at court proceedings;
           and
             (B) whether, at the time of the current offense or arrest, the person was
           on probation, on parole, or on other release pending trial, sentencing,
           appeal, or completion of sentence for an offense under Federal, State, or
           local law; and
          (4) the nature and seriousness of the danger to any person or the
        community that would be posed by the person's release. In considering the
        conditions of release described in subsection (c)(1)(B)(xi) or (c)(1)(B)(xii) of
        this section, the judicial officer may upon his own motion, or shall upon the
        motion of the Government, conduct an inquiry into the source of the property
        to be designated for potential forfeiture or offered as collateral to secure a
        bond, and shall decline to accept the designation, or the use as collateral, of
        property that, because of its source, will not reasonably assure the
        appearance of the person as required.

18 U.S.C § 3142(g).

      The Constitution provides that “[e]xcessive bail shall not be required, nor

excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const.

amend. VIII. A defendant’s

      traditional right to freedom before conviction permits the unhampered
      preparation of a defense, and serves to prevent the infliction of
      punishment prior to conviction. … Unless this right to bail before trial
      is preserved, the presumption of innocence, secured only after centuries
      of struggle, would lose its meaning. Stack v. Boyle, 342 U.S. 1, 4 (1951). 3

      The words in the bail clause reflect inherent ambiguity, and the Court has


3 The Court has also taken a narrower view of the presumption of innocence, which
it described as “a doctrine that allocates the burden of proof in criminal trials,” and
denying that it has any “application to a determination of the rights of a pretrial
detainee during confinement before his trial has even begun.” Bell v. Wolfish, 441
U.S. 520, 533 (1979).

                                           6
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 7 of 29




struggled to interpret them. The bail clause came from the English Bill of Rights Act

with slight changes. In England, that clause has never been thought to accord a right

to bail in all cases, but merely to provide that bail shall not be excessive in those cases

when it is proper to grant bail. When this clause was included in our Bill of Rights,

nothing was said that indicated a different concept. Carlson v. Landon, 342 U.S. 524,

545 (1952). However, Justice Black said the Court had reduced the bail clause “below

the level of a pious admonition” by saying that “the Amendment does no more than

protect a right to bail which Congress can grant and which Congress can take away.”

Id. at 556 (J. Black, dissenting).

      Not much evidence exists about the intent of the people who drafted and

ratified the Eighth Amendment. The record of debate regarding adoption of the

excessive bail provision reflects only the comment of Mr. Livermore, who said: “The

clause seems to express a great deal of humanity, on which account I have no

objection to it; but as it seems to have no meaning in it, I do not think it necessary.

What is meant by the terms excessive bail? Who are to be judges?” 1 Annals of

Congress 754 (1789).

      Also, English history reflects bail controversy. The Statute of Westminster the

First of 1275 and later statutes list offenses for which there may be bail and offenses

for which there may not. 3 Edw. 1, ch. 12. However, in Darnel’s Case, judges

permitted the imprisonment of persons without bail merely by order of the King. 3

How. St. Tr. 1 (1627).

      This led Parliament to enact the Petition of Right in 1628. 3 Charles 1, ch. 1.

                                            7
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 8 of 29




The Petition cited Magna Carta as proscribing the kind of detention that was

permitted in Darnel’s Case.

      Later, various technical subterfuges prevented the presentation of petitions for

habeas corpus.    Jenkes’ Case, 6 How. St. Tr. 1189, 36 Eng. Rep. 518 (1676).

Parliament responded with the Habeas Corpus Act of 1679, which established

procedures for effectuating release from imprisonment, and which provided penalties

for judges who did not comply with the Act. 31 Charles 2, ch. 2.

      Judges then set bail so high that it could not be met, and Parliament responded

by including in the Bill of Rights of 1689 the provision “[t]hat excessive bail ought not

to be required.” I W. & M. 2, ch. 2, clause 10.

      This language was included in the Virginia Declaration of Rights. 7 F. Thorpe,

The Federal and State Constitutions, H. R. Doc. No. 357, 59th Cong., 2d Sess. 3813

(1909). It was also in the Virginia recommendations for a federal bill of rights. 3 J.

Elliot, The Debates in the Several State Conventions on the Adoption of the

Constitution 658 (2d ed. 1836). James Madison introduced it verbatim in the House

of Representatives. 1 Annals of Congress 438 (1789).

      In the United States, the Constitution protects habeas corpus, but does not

confer a right to bail. U.S. Const. art. 1, § 9. Ambiguity exists regarding whether the

First Congress intended to curtail excessive bail without guaranteeing a right to bail,

or whether Congress meant the phrase “excessive bail” to be a shorthand expression

of both rights, when it proposed the Bill of Rights.

      In 1789, Congress should have been aware of the distinction between language

                                           8
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 9 of 29




that conveyed a right to bail and language that only protected against one means by

which a pre-existing right to bail might be abridged.               Consider that the

Massachusetts Body of Liberties of 1641 guaranteed bail to every accused person

except those charged with a capital crime or contempt in open court. I Documents on

Fundamental Human Rights 79, 82 (Z. Chafee, ed., 1951).

      Several state constitutions copied it. 5 F. Thorpe, The Federal and State

Constitutions, H. Doc. No. 357, 59th Congress, 2d Sess. 3061 (1909). So did the

Northwest Ordinance in 1787. Art. II, 32 Journals of the Continental Congress 334

(1787). Also, the Judiciary Act of 1789, which Congress enacted contemporaneously

with the Bill of Rights, contained the same guarantee. 1 Stat. 91 § 33 (1789).

      In 1984, Congress authorized preventive detention in federal criminal

proceedings. See 18 U.S.C. § 3142(d) and (e). The Supreme Court held that the

preventive detention provisions in the Bail Reform Act of 1984 did not violate the

Eighth Amendment. United States v. Salerno, 481 U.S. 739 (1988). Bail is not limited

to preventing the defendant’s flight prior to trial, nor is it limited to safeguarding the

court’s role in adjudicating guilt or innocence. Ibid. The Court rejected the idea that

the Eighth Amendment categorically prohibits the government from pursuing other

compelling interests through regulation of pretrial release. Id. at 753.

      Instead, “[t]he only arguable substantive limitation of the Bail Clause is that

the government’s proposed conditions of release or detention not be excessive in light

of the perceived evil.” Id. at 754. Provided that after an adversary hearing the court

finds that a person poses a risk to individuals or the community that no condition of

                                            9
         Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 10 of 29




release can dispel, detention of a person, charged with serious felonies prior to trial

does not violate the Eighth Amendment. Salerno at 755.

        Also, provided that the governmental objective is legitimate and there are

procedural safeguards, specifically i) that detention applies only to serious crimes, ii)

that the arrestee is entitled to a prompt hearing, iii) that the length of detention is

limited, and iv) that detainees must be housed apart from criminals; then detention

of a person, charged with serious felonies prior to trial does not violate due process.

Ibid.

        Bail violates the Eighth Amendment when set higher than an amount

reasonably calculated to ensure the asserted governmental interest. Stack at 4 – 6.

If only to guarantee that the defendant will appear trial and submit to sentence, if

convicted; then “bail must be set by a court at a sum designed to ensure that goal,

and no more.” Salerno at 754.

        To challenge bail as excessive, a person must move for reduction. If that

motion is denied, then appeal to the Court of Appeals, and, if necessary, to the

Supreme Court Justice sitting for that circuit. Stack at 6 – 7. Although the Eighth

Amendment does not appear to apply to postconviction release pending appeal, the

practice appears to be to grant such releases. Hudson v. Parker, 156 U.S. 277 (1895).

        “Since the function of bail is limited, the fixing of bail for any individual

defendant must be based upon standards relevant to the purpose of assuring the

presence of that defendant.” Stack at 5. Bail set at an amount higher than that

necessary to ensure the presence of the defendant at trial is presumptively “excessive”

                                           10
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 11 of 29




under the Eighth Amendment. Stack, supra.

       “The practical effect of excessive bail is the denial of bail.” Meechaicum v.

Fountain, 696 F.2d 790 at 791 (10th Cir. 1983). There is “no constitutional distinction

between requiring excessive bail and denying bail altogether in the absence of

legitimate reasons.” United States ex rel. Goodman v. Kehl, 456 F.2d 863, 869 (2nd

Cir. 1972); see Carlson, supra (dissenting opinion).

       The due process clause (U.S. Const. amend. XIV) guarantees a clear liberty

interest that cannot be abrogated “without the application of a reasonably clear legal

standard and the statement of a rational basis for the denial.” Atkins v. Michigan,

644 F.2d 543, 549 (6th Cir.), cert. denied, 452 U.S. 964 (1981).

       Inferring need for a high bail only from the fact of indictment is arbitrary.

Stack at 6. For example, denying bail to a defendant who exercised his or her rights

(U.S. Const. amend. V, VI) and refused to discuss the indictment with prosecutors is

improper. Noto v. United States, 76 S. Ct. 255, 257 (1955).


                              Factors for Consideration

       Defendant Guy Wesley Reffitt presents this information for the Court’s

consideration of his request for release. 18 U.S.C. § 3142(g).

       17.    The government alleges violation of the United States Code. 18 U.S.C.

§§ 1512(a)(2)(C), (c)(2), 1752(a)(1), (2).

       18.    Accordingly, no presumption of detention applies.          18 U.S.C. §

3142(e)(3).


                                             11
          Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 12 of 29




        19.    Presently, no formal evidence has been offered against the defendant.

The government has obtained an Indictment and proffered what investigators have

seized, been told, and believe.

        20.    In   part,   the   government     has    relied   on    generalization,

mischaracterization, and exaggeration (Doc. 10 at 4 n1, 14 – 17): bragging (Id. at 2,

13); and comments in the news media (Id. at 16 n8).

        21.    Inferring the need for detention only from the fact of indictment would

be arbitrary. See Stack at 6.

        22.    Guy has family and friends in the Dallas, Texas Metroplex. App’x at 3

– 13.

        23.    Considering that the Court has appointed counsel, pursuant to the

Criminal Justice Act, it is fair to say that the Court has already found Guy to be

indigent. 18 U.S.C. § 3006A.

        24.    He has worked as a rig manager and as a consultant in the petroleum

industry before COVID-19 restrictions on international travel effectively shut down

his business last year.

        25.    He has continued trying to earn a living by constructing sunrooms for

people.

        26.    He requires medication for anxiety, high blood pressure, and high

cholesterol.

        27.    According to the Centers for Disease Control, high blood pressure is a

factor that creates an increased risk for severe illness from the virus that causes

                                          12
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 13 of 29




COVID-19.                     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html (Last accessed Mar. 14, 2021).

       28.   Testimony will clarify that the defendant does not pose a danger to

anyone, and that the government’s proposed detention poses a danger to both his

family and him.


                                     Conclusion

       Defendant requests release on a combination of conditions them pursuant to

section 3142(c), such as:

       29.   Remain in the custody of a designated person, who agrees to assume

supervision and to report any violation of a release condition to the Court, if the

designated person is able reasonably to assure the judicial officer that the person will

appear as required and will not pose a danger to the safety of any other person or the

community;

       30.   Maintain or actively seek employment;

       31.   Abide by specified restrictions on personal associations, place of abode,

or travel;

       32.   Report on a regular basis to a designated law enforcement agency,

pretrial services agency, or other agency;

       33.   Comply with a specified curfew;

       34.   Refrain from possessing a firearm, destructive device, or other

dangerous weapon;


                                             13
       Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 14 of 29




      35.    Refrain from excessive use of alcohol, or any use of a narcotic drug or

other controlled substance, as defined in section 102 of the Controlled Substances Act

(21 U.S.C. § 802), without a prescription by a licensed medical practitioner;

      36.    Undergo available medical, psychological, or psychiatric treatment,

including treatment for drug or alcohol dependency, and remain in a specified

institution if required for that purpose; and

      37.    Satisfy any other condition that is reasonably necessary to assure his

appearance as required and to assure the safety of everyone, including Guy.

      Considering these facts, the government’s proposed detention would violate the

Constitution. U.S. Const. amend. VIII; See Salerno at 754.


                             Points and Authorities

Atkins v. Michigan, 644 F.2d 543 (6th Cir. 1981).
Bell v. Wolfish, 441 U.S. 520 (1979).
Carlson v. Landon, 342 U.S. 524 (1952).
Darnel’s Case.
Jenkes’ Case, 6 How. St. Tr. 1189, 36 Eng. Rep. 518 (1676).
Hudson v. Parker, 156 U.S. 277 (1895).
Meechaicum v. Fountain, 696 F.2d 790 (10th Cir. 1983).
Noto v. United States, 76 S. Ct. 255 (1955).
Stack v. Boyle, 342 U.S. 1 (1951).
United States v. Salerno, 481 U.S. 739 (1988).
United States ex rel. Goodman v. Kehl, 456 F.2d 863 (2nd Cir. 1972).
U.S. Const. Art. 1, § 9.
U.S. Const. amend. V.
U.S. Const. amend. VI.
U.S. Const. amend. VIII.
U.S. Const. amend XIV.
1 Stat. 91 § 33 (1789).
18 U.S.C. § 1512.
18 U.S.C. § 1752.


                                          14
      Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 15 of 29




18 U.S.C. § 3006A.
18 U.S.C. § 3142.
18 U.S.C. § 3145.
42 U.S.C. 14135a.
Act. 31 Charles 2, ch. 2.
Bail Reform Act of 1984.
Bill of Rights of 1689.
Habeas Corpus Act of 1679.
Magna Carta.
Massachusetts Body of Liberties of 1641.
Northwest Ordinance in 1787.
Petition of Right, 3 Charles 1, ch. 1.
Virginia Declaration of Rights.
1 Annals of Congress 438 (1789).
1 Annals of Congress 754 (1789).
3 Charles 1, ch. 1.
31 Charles 2, ch. 2.
3 Edw. 1, ch. 12.
36 Eng. Rep. 518 (1676).
3 How. St. Tr. 1 (1627).
6 How. St. Tr. 1189.
32 Journals of the Continental Congress 334 (1787).
I W. & M. 2, ch. 2, clause 10.
J. Elliot, The Debates in the Several State Conventions on the Adoption of the
   Constitution 658 (2d ed. 1836).
F. Thorpe, The Federal and State Constitutions, (1909).
Loc. Cr. R. 47(f).

                                      /s/ William        L. Welch, III
                                      William L. Welch, III
                                      D.C. Bar No. 447886
                                      wlw@wwelchattorney.com
                                      5305 Village Center Drive, Suite 142
                                      Columbia, Maryland 21044
                                      Telephone: (410) 615-7186
                                      Facsimile: (410) 630-7760
                                      Counsel for Guy Wesley Reffitt
                                      (Appointed by this Court)




                                     15
       Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 16 of 29




                             Certificate of Service

      I hereby certify that on this 14th day of March 2021 a copy of the foregoing

Response in Opposition to Government’s Motion Seeking Detention and Defendant’s

Memorandum of Law and Factors for Consideration in Support of Release on

Conditions   were    delivered   electronically   to   Mr.   Jeffrey   S.   Nestler

(jeffrey.nestler@usdoj.gov) and Ms. Risa Berkower (risa.berkower@usdoj.gov), Office

of the United States Attorney, 555 Fourth Street, NW, Washington, DC 20530.


                                         /s/ William         L. Welch, III
                                         William L. Welch, III




                                        16
Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 17 of 29
Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 18 of 29
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 19 of 29




                                                                              March 20, 2021




Dear Your Honor,

My name is Debbie Griffith and I have known Guy Reffitt since the year 2000 when he
married my niece Nicole.

Since that time he has shown great loyalty to our family. Adopting Nicole’s daughter and
fathering his two children whom he defended on every front. He faithfully attended to
Nicole’s grandmother, even until her death.

So I will attest to his character that he is loyal and faithful to his loved ones and his
country. He really serves those he knows from is heart.

Is he perfect? Whomever is….please cast the first stone.

Respectfully




Debbie Griffith




                                           Appendix 3
Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 20 of 29
Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 21 of 29
              Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 22 of 29


wlw wwelchattorney.com

From:                       Patty Schlosser            @yahoo.com>
Sent:                       Wednesday, March 10, 2021 8:19 PM
To:                         wlw wwelchattorney.com
Cc:                         Patricia Schlosser
Subject:                    Guy Reffitt



Dear Your Honor,                                                      My name is Patricia Sanchez-
Schlosser, I’ve known Guy Reffitt for over 3 years. I work with Guy Reffitt’s wife Nicole Reffitt
and I can tell you I would feel comfortable being around him. Guy Reffitt used to stop by every
other day to bring Nicole Reffitt‘s lunch, so we used to talk politics. I just want to give my input
that Guy Reffitt has always been respectful and kind.
Sincerely,
Patricia Sanchez-Schlosser
Sent from my iPhone




                                                  1
                                              Appendix 6
              Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 23 of 29


wlw wwelchattorney.com

From:                       Carolyn Wilson                      >
Sent:                       Thursday, March 11, 2021 7:16 AM
To:                         wlw wwelchattorney.com
Subject:                    Guy Reffitt



Dear Your Honor

We are George and Carolyn Wilson.
We have known Guy Reffitt for 25
years. My daughter introduced him and his wife, Nicole, to our family. They now has become
friends of our family.

He loves his family, friends, and country. He is loyal to all of them. He honors all the men and
women that died for our freedom.

My daughter’s husband died the last day of December and Guy and Nicole came to show their
respect and try to console her. They assisted financially with helping pay for my son-in-law’s
funeral. I have great respect for both of them.

George and Carolyn Wilson
Sent from my iPhone




                                                    1
                                                Appendix 7
      Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 24 of 29




Dear Your Honor,

       My name is Savannah Sorrells. I am 46 years old and live in
         , TX.
I’ve known Guy Reffitt for more than 20 years and have always found
him to be of strong moral character. He is a devoted husband and a
dedicated father, not to mention an irreplaceable friend. He has
worked hard to provide his family with anything they may need or
want. He and his wife have taken my children to school, campouts,
vacations etc. and I never worried about their welfare. He is a good
man with a good heart; a calm and educated man with a level head. It
would be out of his character to perpetuate violence, or to threaten
anyone, especially his children.
Though his son seems to be doing fine in the absence of his father,
Guy’s wife and daughters have been left in ruin without him. Plagued
by fear and uncertainty, they need their dad, their strength, their
protector.
It is my hope that the courts will come through for this family and bring
their father home.
Please feel free to contact me with any questions or concerns.
903-           .

                            Thank you for your consideration,

                                               Savannah Sorrells




                                  Appendix 8
         Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 25 of 29



                                                                         March 11, 2021



Dear Your Honor,


        My name is Misty Wright, I am the first cousin of Nicole Reffitt, Guy Reffitt’s
wife.
       I have known Guy Reffitt for 20 years, and have a thousand memories of
him, mostly helping me do something, and always smiling. Even though he was a
cousin in marriage only, he was our late grandmother’s favorite, as he is a strong,
loving, and hardworking man, who always puts his family first. He has worked
harder than I can even imagine to provide a comfortable living and good
education for his children, and has never inflicted harm on them in any way.
       It has been a horrendous nightmare for our family that recently Guy
became involved with the militia group that chose to break laws at the capital
building. However, I believe Guy sees his mistakes, and is willing to bear whatever
consequence he must for those mistakes.
       It is also very clear, Guy has hurt no one, and is not a threat to anyone, and
therefore his continued detainment does not serve justice, nor public safety
concern, but is simply a further burden for the taxpayer, and his family. Nor is he
a flight risk, having spent his entire life in northeast Texas.
      Please consider his immediate release, awaiting the outcome of the charges
against him.


Respectfully,




Misty Wright, PA‐C




                                        Appendix 9
        Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 26 of 29



Dear Your Honor,

My name is Gaye Irby. I am a 72 year old retired educator. Guy and Nicole were my neighbors
and family friends for more than 20 yrs. I’ve been there for the birth of their children all the way
through their high school years. We’ve shared birthdays, holidays, funerals, backyard bbq’s and
many fun and sad times in between. My husband, Brance and I are old enough to be Guy’s
parents, and he treats us as such. Very respectful and extremely helpful with any chore we may
have. His children and my grandchildren are best friends, and have been since childhood. His
children have stayed here and my grandchildren have spent many days and nights at their
house. That is exactly why I know about the relationship Guy has with all his children, and with
ours. He was always there for any activity to make sure they were safe and had everything they
needed. Guy is a good and decent man who loves his children very much and has protected
them all their lives and my grandchildren will testify to that.
Please feel free to contact me anytime.
903-
                                                            Thank you for your consideration
Gayle Irby




                                             Appendix 10
    Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 27 of 29




Dear Your Honor:

        I am Harold Parkey father in law of Guy Reffitt I have known Guy for 20 plus
years. Even before he was a part of my family I have always known him to be a
honest fair hard working man. And as the main provider for his family is has always
gone above and beyond for his family and has always put them first above all others.
Guy has always been a wonderful father to his children and teaching them that their
voices mattered even when he personal may not have agreed. He stands up for what
he believes is right and fair and often tried to give a voice for those that couldn’t.
Guy has been a wonderful son in law to me and my wife Mitzi Parkey and has helped
my family out numerous times. Just this last summer he brought entire family to
visit us since due to health reasons we are unable to travel and while being here
making sure his family got to see the national monuments because he is a very
proud American and wanted to instill those values in his children. I truly believe
that he is good man and it will only hurt the family more to not release him during
these very trying times.

Thank You
Harold and Mitzi Parkey




                                      Appendix 11
              Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 28 of 29


wlw wwelchattorney.com

From:                                         @gmail.com
Sent:                       Sunday, March 14, 2021 3:34 PM
To:                         wlw wwelchattorney.com
Subject:                    Character letter Guy Reffitt



Dear your honor

My name is Tammy Reffitt Kelsey and Guy Reffitt is my cousin and he is one of my favorite
cousins as well as he is one of the nicest most loyal and loving people I have ever had the
pleasure of knowing. He is in no way a racist nor does he hold any ill will towards anyone. He
believes in equality and he has raised his children to take a stand for what is important to them
and what they hold near and dear to their heart. He has traveled and moved his own family to
different parts of the world so that they can live with as well as learn about other countries
cultures and way of life.
Yes he was at the capital and in a restricted area thats a misdemeanor charge and he can face
his consequences for that but that doesn’t make him an evil person as he didn’t mace anyone, he
didn’t beat anyone, he didn’t have any weapons on him, he didn’t vandalize anything, he didn’t
kill anyone and he didn’t steal anything and he never intended to as well as he was back in his
room by curfew. He would never hurt anyone let alone his own family. He simply loves our
country and was standing up for our rights and freedoms that he along with a majority of people
feel are being taken away from us.
If I could ask for anything it would be to please fine him, place him on probation if need be but
please let him return home to his wife and daughters they are devastated by this and they need
him and I truly believe he’s paid the price for his actions so again I beg and plead of you please
release him.

Thank you
Tammy Reffitt Kelsey

Sent from my iPhone




                                                   1
                                               Appendix 12
                Case 1:21-cr-00032-DLF Document 12 Filed 03/14/21 Page 29 of 29


wlw wwelchattorney.com

From:                           Nicki D            @gmail.com>
Sent:                           Sunday, March 14, 2021 6:15 PM
To:                             wlw wwelchattorney.com
Subject:                        Free Our Friend Guy Reffitt


Dear Your Honor,
My name is Nicki Dorris and Guy and Nicole Reffitt are you our neighbors and best friends.

We moved here from California and never knew our neighbors until they moved next door. Guy came and
introduced himself to us first and from then on they were our favorite people. We do life together from BBQ's
on the weekends, holidays to birthdays and just chatting next to the mailbox on a Tuesday afternoon.
If we needed anything they were our go-to. Our little boys know if something ever happens the Reffitt family is
the first place they run to. Guy can protect us from everything (well except spiders, if we have a spider to hunt,
that's a Nicole job because Guy doesn't do spiders)

Since Guy hadn't been around our boys are constantly asking when he'll be home. They miss opening their
bedroom windows to chat with Guy as he trinkers in the garage or mows the lawns. He is always up for a chat
about the weather or just listen to the kids talk about their lego adventures.

We need our best friend back. Knowing he's next door is comforting to our family.




                                                        1
                                                    Appendix 13
